           Case 1:18-cv-08111-SDA Document 39 Filed 10/10/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


Myung-Ja Melton,
                                                                NOTICE OF LIMITED
                                  Plaintiff,                 APPEARANCE OF PRO BONO
                                                                    COUNSEL
             - against-
                                                         Civ. I :18-08111 (AT) (SDA)
Malcolm Shabazz, L.P. et al.,

                                  Defendants.


To the Clerk of this Court and all parties ofrecord:

           Enter my appearance as pro bona counsel in this case on behalf of Myung-Ja Melton

(Plaintiff) for the limited purpose of defending Plaintiffs deposition and taking the

deposition of Malcolm Shabazz on her behalf. I certify that I am admitted to practice in this

Court. I have undertaken this representation at the request of the New York Legal

Assistance Group's Legal Clinic for Pro Se Litigants.



(() c-r:    ,o, ~,q
Date                                                         Signature
                                                             Jeffrey D. Coleman           5313077
                                                             Print Name                   Bar No.
                                                             Kirkland & E llis LLP, 601 Lexington Avenue
                                                             Address

                                                             NewYork          NY          10022
                                                             City             State      Zip Code

                                                             2 12-909-320 1             212-446-4900
                                                             Phone No.                      Fax No.
                                                             jeffrey.coleman@kirkland.com
                                                             Email Address
